The cross motion by respondent to dismiss the petition for legal insufficiency in an original article 78 proceeding is granted, as a matter of law. The petition, with the mandate, supports the adjudication of contempt beyond the raising of an issue. The utterances of the contemptuous obscenity and the deliberate failure to produce corporate records and documents, even after oral direction in open court, establish the willful contempt of the petitioner. It thus becomes unnecessary to reach the issue of petitioner’s refusal to answer questions or to produce individual papers. Settle order. Motion to intervene is denied, as unnecessary at this stage. Concur — Breitel, J. P., Botein, Valente, Bergan and Bastow, JJ.